 1                                                                              The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF WASHINGTON
 8                                             AT SEATTLE
 9
      AMAZON.COM, INC., a Delaware corporation,
10                                                                      No. 2:19-cv-00523-RSM
                                      Plaintiff,
11                                                                      STIPULATED1 PROTECTIVE
               v.                                                       ORDER
12
      ROY ORON, an individual; FIRST
13    IMPRESSION INTERACTIVE, INC., an
      Illinois corporation; and JOHN DOES 1–10,
14
                                      Defendants.
15

16
      1.       PURPOSES AND LIMITATIONS
17
               Discovery in this action is likely to involve production of confidential, proprietary, or
18
      private information for which special protection may be warranted. Accordingly, the parties
19
      hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The
20
      parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
21
      protection on all disclosures or responses to discovery, the protection it affords from public
22
      disclosure and use extends only to the limited information or items that are entitled to confidential
23

24

25
      1
       Counsel for Mr. Oron was provided a copy of the Proposed Stipulated Protective Order prior to filing. Mr. Oron
26    maintains his position that he will not participate in this litigation until after his motion to dismiss (Dkt. #27) is
      decided by the Court.
27
     STIPULATED PROTECTIVE ORDER - 1                                                         Davis Wright Tremaine LLP
     (2:19-cv-00523-RSM)                                                                              L AW O F FI CE S
                                                                                                920 Fifth Avenue, Suite 3300
                                                                                                    Seattle, WA 98104
                                                                                           206.622.3150 main · 206.757.7700 fax
 1    treatment under the applicable legal principles, and it does not presumptively entitle parties to
 2    file confidential information under seal.
 3    2.     “CONFIDENTIAL” MATERIAL
 4           “Confidential” material shall include the following documents and tangible things
 5    produced or otherwise exchanged: personally identifiable information of a designating party’s
 6    customers; and sensitive financial account information of the designating party, such as account
 7    numbers and account statements.
 8    3.     SCOPE
 9           The protections conferred by this agreement cover not only confidential material (as
10    defined above), but also (1) any information copied or extracted from confidential material; (2)
11    all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
12    conversations, or presentations by parties or their counsel that might reveal confidential material.
13           However, the protections conferred by this agreement do not cover information that is in
14    the public domain or becomes part of the public domain through trial or otherwise.
15    4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
16           4.1     Basic Principles. A receiving party may use confidential material that is disclosed
17    or produced by another party or by a non-party in connection with this case only for prosecuting,
18    defending, or attempting to settle this litigation. Confidential material may be disclosed only to
19    the categories of persons and under the conditions described in this agreement. Confidential
20    material must be stored and maintained by a receiving party at a location and in a secure manner
21    that ensures that access is limited to the persons authorized under this agreement.
22           4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
23    ordered by the court or permitted in writing by the designating party, a receiving party may
24    disclose any confidential material only to:
25                   (a)     the receiving party’s counsel of record in this action, as well as employees
26    of counsel to whom it is reasonably necessary to disclose the information for this litigation;
27
     STIPULATED PROTECTIVE ORDER - 2                                           Davis Wright Tremaine LLP
     (2:19-cv-00523-RSM)                                                                L AW O F FI CE S
                                                                                  920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104
                                                                             206.622.3150 main · 206.757.7700 fax
 1                   (b)     the officers, directors, and employees (including in house counsel) of the
 2    receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties
 3    agree that a particular document or material produced is for Attorney’s Eyes Only and is so
 4    designated;
 5                   (c)     experts and consultants to whom disclosure is reasonably necessary for
 6    this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
 7    A);
 8                   (d)     the court, court personnel, and court reporters and their staff;
 9                   (e)     copy or imaging services retained by counsel to assist in the duplication
10    of confidential material, provided that counsel for the party retaining the copy or imaging service
11    instructs the service not to disclose any confidential material to third parties and to immediately
12    return all originals and copies of any confidential material;
13                   (f)     during their depositions, witnesses in the action to whom disclosure is
14    reasonably necessary, unless otherwise agreed by the designating party or ordered by the court.
15    Pages of transcribed deposition testimony or exhibits to depositions that reveal confidential
16    material must be separately bound by the court reporter and may not be disclosed to anyone
17    except as permitted under this agreement;
18                   (g)     the author or recipient of a document containing the information or a
19    custodian or other person who otherwise possessed or knew the information.
20           4.3     Filing Confidential Material. Before filing confidential material or discussing or
21    referencing such material in court filings, the filing party shall confer with the designating party,
22    in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will
23    remove the confidential designation, whether the document can be redacted, or whether a motion
24    to seal or stipulation and proposed order is warranted. During the meet and confer process, the
25    designating party must identify the basis for sealing the specific confidential information at issue,
26    and the filing party shall include this basis in its motion to seal, along with any objection to
27
     STIPULATED PROTECTIVE ORDER - 3                                            Davis Wright Tremaine LLP
     (2:19-cv-00523-RSM)                                                                 L AW O F FI CE S
                                                                                   920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104
                                                                              206.622.3150 main · 206.757.7700 fax
 1    sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be
 2    followed and the standards that will be applied when a party seeks permission from the court to
 3    file material under seal. A party who seeks to maintain the confidentiality of its information must
 4    satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion
 5    to seal. Failure to satisfy this requirement will result in the motion to seal being denied, in
 6    accordance with the strong presumption of public access to the Court’s files.
 7    5.     DESIGNATING PROTECTED MATERIAL
 8           5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party
 9    or non-party that designates information or items for protection under this agreement must take
10    care to limit any such designation to specific material that qualifies under the appropriate
11    standards. The designating party must designate for protection only those parts of material,
12    documents, items, or oral or written communications that qualify, so that other portions of the
13    material, documents, items, or communications for which protection is not warranted are not
14    swept unjustifiably within the ambit of this agreement.
15           Mass, indiscriminate, or routinized designations are prohibited. Designations that are
16    shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
17    unnecessarily encumber or delay the case development process or to impose unnecessary
18    expenses and burdens on other parties) expose the designating party to sanctions.
19           If it comes to a designating party’s attention that information or items that it designated
20    for protection do not qualify for protection, the designating party must promptly notify all other
21    parties that it is withdrawing the mistaken designation.
22           5.2     Manner and Timing of Designations. Except as otherwise provided in this
23    agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
24    ordered, disclosure or discovery material that qualifies for protection under this agreement must
25    be clearly so designated before or when the material is disclosed or produced.
26

27
     STIPULATED PROTECTIVE ORDER - 4                                             Davis Wright Tremaine LLP
     (2:19-cv-00523-RSM)                                                                  L AW O F FI CE S
                                                                                    920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104
                                                                               206.622.3150 main · 206.757.7700 fax
 1                   (a)     Information in documentary form: (e.g., paper or electronic documents
 2    and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial
 3    proceedings), the designating party must affix the word “CONFIDENTIAL” to each page that
 4    contains confidential material. If only a portion or portions of the material on a page qualifies for
 5    protection, the producing party also must clearly identify the protected portion(s) (e.g., by making
 6    appropriate markings in the margins).
 7                   (b)     Testimony given in deposition or in other pretrial proceedings: the parties
 8    and any participating non-parties must identify on the record, during the deposition or other
 9    pretrial proceeding, all protected testimony, without prejudice to their right to so designate other
10    testimony after reviewing the transcript. Any party or non-party may, within fifteen days after
11    receiving the transcript of the deposition or other pretrial proceeding, designate portions of the
12    transcript, or exhibits thereto, as confidential.     If a party or non-party desires to protect
13    confidential information at trial, the issue should be addressed during the pre-trial conference.
14                   (c)     Other tangible items: the producing party must affix in a prominent place
15    on the exterior of the container or containers in which the information or item is stored the word
16    “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
17    the producing party, to the extent practicable, shall identify the protected portion(s).
18           5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
19    designate qualified information or items does not, standing alone, waive the designating party’s
20    right to secure protection under this agreement for such material. Upon timely correction of a
21    designation, the receiving party must make reasonable efforts to ensure that the material is treated
22    in accordance with the provisions of this agreement.
23    6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
24           6.1     Timing of Challenges. Any party or non-party may challenge a designation of
25    confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
26    designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
27
     STIPULATED PROTECTIVE ORDER - 5                                            Davis Wright Tremaine LLP
     (2:19-cv-00523-RSM)                                                                 L AW O F FI CE S
                                                                                   920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104
                                                                              206.622.3150 main · 206.757.7700 fax
 1    burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
 2    challenge a confidentiality designation by electing not to mount a challenge promptly after the
 3    original designation is disclosed.
 4            6.2    Meet and Confer. The parties must make every attempt to resolve any dispute
 5    regarding confidential designations without court involvement. Any motion regarding
 6    confidential designations or for a protective order must include a certification, in the motion or
 7    in a declaration or affidavit, that the movant has engaged in a good faith meet and confer
 8    conference with other affected parties in an effort to resolve the dispute without court action. The
 9    certification must list the date, manner, and participants to the conference. A good faith effort to
10    confer requires a face-to-face meeting or a telephone conference.
11            6.3    Judicial Intervention. If the parties cannot resolve a challenge without court
12    intervention, the designating party may file and serve a motion to retain confidentiality under
13    Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of
14    persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
15    made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
16    other parties) may expose the challenging party to sanctions. All parties shall continue to
17    maintain the material in question as confidential until the court rules on the challenge.
18    7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
19    LITIGATION
20            If a party is served with a subpoena or a court order issued in other litigation that compels
21    disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party
22    must:
23                   (a)     promptly notify the designating party in writing and include a copy of the
24    subpoena or court order;
25

26

27
     STIPULATED PROTECTIVE ORDER - 6                                            Davis Wright Tremaine LLP
     (2:19-cv-00523-RSM)                                                                 L AW O F FI CE S
                                                                                   920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104
                                                                              206.622.3150 main · 206.757.7700 fax
 1                   (b)     promptly notify in writing the party who caused the subpoena or order to
 2    issue in the other litigation that some or all of the material covered by the subpoena or order is
 3    subject to this agreement. Such notification shall include a copy of this agreement; and
 4                   (c)     cooperate with respect to all reasonable procedures sought to be pursued
 5    by the designating party whose confidential material may be affected.
 6    8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 7           If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
 8    material to any person or in any circumstance not authorized under this agreement, the receiving
 9    party must immediately (a) notify in writing the designating party of the unauthorized
10    disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,
11    (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of
12    this agreement, and (d) request that such person or persons execute the “Acknowledgment and
13    Agreement to Be Bound” that is attached hereto as Exhibit A.
14    9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
15    MATERIAL
16           When a producing party gives notice to receiving parties that certain inadvertently
17    produced material is subject to a claim of privilege or other protection, the obligations of the
18    receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
19    provision is not intended to modify whatever procedure may be established in an e-discovery
20    order or agreement that provides for production without prior privilege review. The parties agree
21    to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
22    10.    NON TERMINATION AND RETURN OF DOCUMENTS
23           Within 60 days after the termination of this action, including all appeals, each receiving
24    party must destroy all confidential material, including all copies, extracts and summaries thereof.
25    Alternatively, the parties may agree upon appropriate methods of destruction.
26

27
     STIPULATED PROTECTIVE ORDER - 7                                           Davis Wright Tremaine LLP
     (2:19-cv-00523-RSM)                                                                L AW O F FI CE S
                                                                                  920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104
                                                                             206.622.3150 main · 206.757.7700 fax
 1           Notwithstanding this provision, counsel are entitled to retain one archival copy of all
 2    documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
 3    deposition and trial exhibits, expert reports, attorney work product, and consultant and expert
 4    work product, even if such materials contain confidential material.
 5           The confidentiality obligations imposed by this agreement shall remain in effect until a
 6    designating party agrees otherwise in writing or a court orders otherwise.
 7

 8                   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 9
             DATED this 23rd day of July, 2019.
10
                                                       DAVIS WRIGHT TREMAINE LLP
11
                                                       By s/ Bonnie E. MacNaughton
12                                                        Bonnie E. MacNaughton, WSBA #36110
                                                          James H. Wendell, WSBA #46489
13                                                        Sara A. Fairchild, WSBA #54419
                                                          920 Fifth Avenue, Suite 3300
14                                                        Seattle, WA 98104-1610
                                                          Phone: (206) 622-3150
15                                                        Fax: (206) 757-7700
                                                          Email: bonniemacnaughton@dwt.com
16                                                                  jamiewendell@dwt.com
                                                                    sarafairchild@dwt.com
17
                                                       Attorneys for Plaintiff Amazon.com, Inc.
18

19

20

21

22

23

24

25

26

27
     STIPULATED PROTECTIVE ORDER - 8                                          Davis Wright Tremaine LLP
     (2:19-cv-00523-RSM)                                                               L AW O F FI CE S
                                                                                 920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104
                                                                            206.622.3150 main · 206.757.7700 fax
                                                      BYRNES KELLER CROMWELL LLP
 1
                                                      By s/ Jofrey M. McWilliam
 2                                                       Bradley S. Keller, WSBA #10665
                                                         Jofrey M. McWilliam, WSBA #28441
 3
                                                         1000 Second Avenue, 38th Floor
 4                                                       Seattle, WA 98104
                                                         Phone: 206-622-2000
 5                                                       Fax: 206-622-2522
                                                         Email: bkeller@byrneskeller.com
 6                                                                 jmcwilliam@byrneskeller.com

 7                                                    ARONBERG GOLDGEHN DAVIS &
                                                      GARMISA
 8
                                                      By s/ Nathan H. Lichtenstein
 9                                                       Nathan H. Lichtenstein (admitted pro hac
                                                         vice)
10                                                       330 North Wabash Avenue, Suite 1700
                                                         Chicago, IL 60611
11                                                       Phone: 312-828-9600
                                                         Email: nlichtenstein@agdglaw.com
12
                                                             Attorneys for Defendant First Impression
13                                                           Interactive, Inc.
14

15

16           PURSUANT TO STIPULATION, IT IS SO ORDERED

17           IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

18    documents in this proceeding shall not, for the purposes of this proceeding or any other federal

19    or state proceeding, constitute a waiver by the producing party of any privilege applicable to

20    those documents, including the attorney-client privilege, attorney work-product protection, or

21    any other privilege or protection recognized by law.

22
      DATED: July 24, 2019
23

24

25
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
26

27
     STIPULATED PROTECTIVE ORDER - 9                                           Davis Wright Tremaine LLP
     (2:19-cv-00523-RSM)                                                                L AW O F FI CE S
                                                                                  920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104
                                                                             206.622.3150 main · 206.757.7700 fax
 1

 2                                               EXHIBIT A
 3                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 4            I,   ____________________________________           [print   or    type        full      name],       of
 5    ____________________________________ [print or type full address], declare under penalty
 6    of perjury that I have read in its entirety and understand the Stipulated Protective Order that was
 7    issued by the United States District Court for the Western District of Washington in the case of
 8    Amazon.com, Inc. v. Roy Oron, First Impression Interactive, Inc. and John Does 1–10, Case No.
 9    2:19-cv-00523-RSM. I agree to comply with and to be bound by all the terms of this Stipulated
10    Protective Order and I understand and acknowledge that failure to so comply could expose me
11    to sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose
12    in any manner any information or item that is subject to this Stipulated Protective Order to any
13    person or entity except in strict compliance with the provisions of this Order.
14            I further agree to submit to the jurisdiction of the United States District Court for the
15    Western District of Washington for the purpose of enforcing the terms of this Stipulated
16    Protective Order, even if such enforcement proceedings occur after termination of this action.
17    Date:
18    City and State where sworn and signed:
19    Printed name:
20    Signature:
21

22

23

24

25

26

27
     STIPULATED PROTECTIVE ORDER - 10                                           Davis Wright Tremaine LLP
     (2:19-cv-00523-RSM)                                                                L AW O F FI CE S
                                                                                  920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104
                                                                             206.622.3150 main · 206.757.7700 fax
